HOLDRIDGE, J.,
concurring.
hi concur with the majority’s decision. As in this case, when both the plaintiff and the defendant object to the inadequacy of jury instructions and the jury verdict form, the proper procedural remedy would be to request a stay and seek an expedited writ. See La. C.C.P. art. 1793(C); Uniform Rules, Courts of Appeal, Rule 4-4. The appellate court should provide relief in such a situation where all parties are of the opinion that the jury instructions and/or jury verdict form proposed by the judge are improper, inadequate, or contains legal error. The failure to take an expedited writ may lead to the unfortunate expense of having to re-try a case based upon judicial error. See Abney v. Smith, 2009-0794 (La.App. 1 Cir. 2/8/10), 35 So.3d 279, 285, writ denied, 2010-0547 (La. 5/7/10), 34 So.3d 864. This result could be avoided by the proper application for an expedited writ.
In cases where the appellate court remands a matter because of judicial error, the trial court should be encouraged to explore other options so as to avoid the expense of a new trial. The trial court could recall the original jury and allow the parties to voir dire the jurors to see if they remember the facts and to determine if a fair resolution of the matter could take place with the original jury hearing closing arguments and then being properly instructed and completing a proper jury verdict form/jury interrogatories. The trial court should also consider any other options agreed upon by the parties which may preclude the necessity for a new trial. For |2these reasons, I concur in vacating the trial court’s judgment and remanding this matter back to the trial court for further proceedings.